Marston, J.
We can discover no good purpose that could be subserved by the appointment of an administrator in this case. WTiether, under the agreed facts, the settlement made between the heirs at law of Harriet L. Bradley, constitutes no legal bar to the granting of administration upon her estate, as claimed, or not, yet such settlement ought to and would equitably estop them from afterwards attempting to open or disturb it. It is *576agreed that there are no creditors or others interested in this matter, and that the mortgage and note secured thereby represented the only property and all the property of which she was possessed at and previous to her decease. Nor were there any debts. Under such circumstances, where all the heirs at law, being of full age, meet and agree upon a settlement and division of the property, and the same is in good faith carried out, it would be strange indeed if they could retain what they had thus received, being all the law would have given them under any course of settlement by an administrator, and still commence proceedings to recover the same again.
This case is clearly distinguishable from those cited by counsel for defendant in error.
The proceedings in the probate court and judgment in the circuit must be reversed, set aside and held for naught, with costs to plaintiff in error.
The other Justices concurred.